 

[image_001.jpg] 

 

ENTREPRENUER AND FORMER BIG FOUR PARTNER JOINS BOARD OF UBIQUITY INC.

 

IRVINE, CA – August 15, 2016 – Ubiquity, Inc. (OTCBB: UBIQ) (Ubiquity) a
vertically integrated, technology-focused media company, announced it has
appointed technology industry veteran and former Big Four Partner, Bola Ajere,
to the company’s board of directors.

 

Ajere is the CEO and founder of the AMC Consulting Group a management and
technology consulting firm based in Los Angeles. AMC specializes in Information
Technology, Corporate Governance, Risk Management and Regulatory Compliance
Programs. Previously, Ajere was a Partner at Deloitte & Touche in Los Angeles
for six years, serving as the partner in charge of the Enterprise Risk
Management practice.

 

Ubiquity Founder, Chris Carmichael said: “We are very pleased to have Bola join
our board and look forward to leveraging his technology and management
consulting expertise on behalf of the company. We are continuing to add
top-flight board members and executives as we build our opportunities in the
virtual, augmented and mixed reality space.”

 

Ajere has served in senior positions at 3 of the world’s largest accounting
firms. Before joining Deloitte & Touche, Ajere was a Senior Manager at Ernst &
Young for 11 years and prior to that served as Manager at PricewaterhouseCoopers
and IBM for 2 years and 4 years respectively. Ajere graduated from University of
Kent at Canterbury, England with degrees in Accounting and Computer Science.

 

Ajere said: “I am excited to be joining the board of directors of such a dynamic
company and look forward to contribute my expertise as Ubiquity continues to
grow.”

 

About Ubiquity, Inc. (OTCBB: UBIQ)

 

Based in Irvine, CA, Ubiquity is a vertically integrated, technology-focused
media company. Ubiquity’s robust portfolio of patents and intellectual property
covering virtual, augmented, mixed and immersive reality as well as the
Internet-of-Things. Ubiquity has developed an industry-leading, intuitive,
immersive consumer experience for all web-based activity called the Sprocket.
Ubiquity’s intellectual property and unique cloud-based technology combines
Mobile as a Service (“MaaS”) with Software as a Service (“SaaS”) to enable its
customers to structure their content and data in a mobile cloud to deliver
innovative user experiences to their multiscreen communities and audiences
worldwide. Through Ubiquity Labs the company is leveraging an extensive
portfolio of intellectual property spanning, immersive advertising, video
compression, content distribution, e-commerce, and mobile applications to
support the commercialization of new technologies. For more information, go to
www.ubiquitycorp.com

 

FORWARD LOOKING STATEMENTS

 

This news release contains forward-looking statements and information that are
based on the beliefs of management and reflect the Company’s current
expectations. When used in this news release, the words “estimate,” “project,”
“belief,” “anticipate,” “intend,” “expect,” “plan,” “predict,” “may,” or
“should,” and the negative of these words or such variations thereon or
comparable terminology, are intended to identify forward-looking statements and
information. Such statements and information reflect the current view of the
Company with respect to risks and uncertainties that may cause actual results to
differ materially from those contemplated in those forward-looking statements
and information.

By their nature, forward-looking statements involve known and unknown risks,
uncertainties and other factors which may cause actual results, performance or
achievements, or other future events, to be materially different from any future
results, performance or achievements expressed or implied by such
forward-looking statements. Such factors include, among others, the failure of
the business strategy, the integrity of the Company’s patents, proprietary
intellectual property, and competition. The Company cautions that the foregoing
list of risk factors is not exhaustive and is subject to change and there can be
no assurance that such assumptions will reflect the actual outcome of such items
or factors. When relying on the Company’s forward-looking statements and
information to make decisions, investors and others should carefully consider
the foregoing factors and other uncertainties and potential events, including
the risk factors set out in the Company’s 10K/A for the year ended December 31,
2014. See the sections entitled “Risk Factors” in Ubiquity’s quarterly and
annual reports as filed by Ubiquity from time to time with the Securities and
Exchange Commission. The Company has assumed that the material factors referred
to above will not cause such forward-looking statements and information to
differ materially from actual results or events.

 

THE FORWARD-LOOKING INFORMATION CONTAINED IN THIS NEWS RELEASE REPRESENTS THE
EXPECTATIONS OF THE COMPANY AS OF THE DATE OF THIS NEWS RELEASE AND,
ACCORDINGLY, IS SUBJECT TO CHANGE AFTER SUCH DATE. READERS SHOULD NOT PLACE
UNDUE IMPORTANCE ON FORWARD-LOOKING INFORMATION AND SHOULD NOT RELY UPON THIS
INFORMATION AS OF ANY OTHER DATE. WHILE THE COMPANY MAY ELECT TO, IT DOES NOT
UNDERTAKE TO UPDATE THIS INFORMATION AT ANY PARTICULAR TIME EXCEPT AS REQUIRED
IN ACCORDANCE WITH APPLICABLE SECURITIES LEGISLATION.

 

Contacts:

Rubenstein PR

Loretta Mock

212-805-3067

lmock@rubensteinpr.com

 

Jeanne Turkheimer, Account Executive

212-805-3073

jturkheimer@rubensteinpr.com

 

2

 

 